Citation Nr: 1713589	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a low back condition, to include any neurological manifestations prior to October 22, 2014 and a rating in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for the Veteran's right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for a neck condition, to include any neurological manifestations prior to October 22, 2014 and a rating in excess of 30 percent thereafter.

4.  Entitlement to initial ratings in excess of 20 percent for bilateral upper extremity radiculopathy.

5.  Entitlement to initial compensable ratings for a bilateral foot condition prior to October 22, 2014 and entitlement to a rating in excess of 50 percent thereafter.

6.  Entitlement to an initial compensable rating for hypertension.  
ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, granted service connection, effective October 1, 2009 for the following conditions: a low back condition, evaluated at 20 percent disabling; a neck condition, evaluated as 10 percent disabling; right and left foot plantar fasciitis and hypertension, each evaluated as noncompensable.

During the course of the appeal, in a March 2015 RO rating decision, the Veteran's low back condition was increased to 40 percent disabling and his neck condition was increased to 30 percent disabling, effective October 22, 2014.  The Veteran was granted service connection for bilateral upper extremity radiculopathy associated with his neck condition and right lower extremity radiculopathy associated with his low back condition, each evaluated as 20 percent disabling, effective October 22, 2014.  The Veteran's bilateral foot condition (initially rated separately) was rated as a single disability and increased to 50 percent disabling, effective October 22, 2014.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board further notes that the Veteran has continued to express disagreement with the increased ratings assigned in the March 2015 RO decision.  See Veteran's letter and VA notice of disagreement form received July 21, 2015.  The matters have been recharacterized as indicated on the title page of this decision to better reflect the Veteran's contentions.   

The matters were previously remanded by the Board in October 2014 for additional development.  The matters have since returned to the Board.

The Board previously referred a service connection claim for fibromyalgia.  Although a VA memo dated February 12, 2015 appears to recognize the claim, it is unclear whether any action has been taken on the claim.  As such, the matter is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b)(2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted several correspondences where he requested a personal hearing related to his continued dissatisfaction with his increased rating claims on appeal.  See Veteran's statements on a VA Form 21-4138, letter and VA notice of disagreement form, received July 21, 2015.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran did not indicate which type of hearing he would like, it is necessary to request that he clarify his choice.  

As the AOJ schedules Board Travel and videoconference hearings, the case is REMANDED for the following action:

Ask the Veteran to clarify whether he wants a videoconference or Travel Board hearing.  Thereafter, schedule the Veteran for a hearing pursuant to his clarification.  Then, process the case in accordance with established appellate procedure.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




